NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-2786
                                      ___________

                           JOSE RAFAEL LOPEZ MENDEZ,
                                           Petitioner

                                             v.

      THE ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                      Respondent
                ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A087-942-526)
                          Immigration Judge: Annie S. Garcy
                       ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 20, 2017
              Before: RESTREPO, SCIRICA and FISHER, Circuit Judges

                             (Opinion filed: March 28, 2017)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jose Rafael Lopez Mendez petitions for review of the final removal order of the

Board of Immigration Appeals (“BIA”). For the reasons that follow, we will deny the

petition for review.

       Lopez Mendez is a native and citizen of Guatemala. His removal proceedings

began in 2010, on charges of removability as an alien present in the United States without

admission or parole (8 U.S.C. § 1182(a)(6)(A)(i)). Through counsel, Lopez Mendez

conceded the charge of removability and designated Guatemala as the country of

removal. He later filed an application for withholding of removal and deferral of removal

under the United Nations Convention Against Torture (“CAT”), claiming that he feared

being persecuted and tortured if he were to return to Guatemala.

       During the proceedings before the Immigration Judge (“IJ”), Lopez Mendez

described the dangerous conditions in Guatemala during the 1970s and 1980s, resulting

from the conflict between the military and the guerillas. In 1982, after finishing high

school, Lopez Mendez left Guatemala and came to the United States to work in

construction, but he returned to Guatemala in 1985. In 1988, Lopez Mendez came back

to the United States in order to provide a “better life” for his family. Lopez Mendez later

learned that his father had been killed in El Salvador, the country of his father’s birth, for

political reasons.1 Lopez Mendez stated that he fears returning to Guatemala because of


1
  Lopez Mendez’s written statement supplied the year of his father’s death as 1989, but
he testified that his father was killed in 1999. Also, although Lopez Mendez testified as
to his fear of harm in El Salvador, the designated country of removal is Guatemala.

                                              2
that country’s current problems with gang violence, although he has not had prior

interactions with gangs. He explained that he likely would become a truck driver, and

that truck drivers are at risk of being kidnapped or killed by gang members if monetary

payment demands are not fulfilled. He noted that there is no safety in Guatemala because

the police are informers for the gangs. Lopez Mendez also explained that his father had

been a very wealthy priest before being killed in El Salvador, and he believed that he

would be targeted as his father’s son. Lastly, Lopez Mendez argued that he feared future

persecution as a member of a particular social group, that is, as a Guatemalan returning to

the country upon removal, after having resided in the United States.

       After considering Lopez Mendez’s testimony and documentary evidence, the IJ

denied Lopez Mendez’s applications for relief and ordered his removal to Guatemala.

Among other things, the IJ explained that Lopez Mendez failed to establish a link

between his membership in his claimed particular social group and the harm that he

claimed to fear, and that Lopez Mendez’s vague claims of fear regarding the dangerous

and violent conditions in Guatemala were insufficient for granting withholding of

removal or CAT relief. The BIA dismissed Lopez Mendez’s appeal, agreeing with the

IJ’s determination that Lopez Mendez did not meet his burden of proof for withholding of

removal, even if he had established his membership in a particular social group. Noting

the absence of any evidence of threats made against Lopez Mendez, the BIA concluded

that he did not establish that he would be a target of persecution because of his father—in

either Guatemala or in El Salvador—and that his general fear of gang violence was not a
                                             3
basis for withholding of removal. Finally, the BIA found no clear error in the IJ’s

determination that Lopez Mendez failed to make the requisite showing for protection

under the CAT.2 This pro se petition for review followed.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). The BIA agreed with the

IJ’s decision and added its own reasoning, and thus, we review the decisions of both the

IJ and the BIA. See Sandie v. Att’y Gen., 562 F.3d 246, 250 (3d Cir. 2009). We review

the agency’s factual determinations under the substantial evidence standard. See id. at

251. The agency’s findings are considered conclusive unless “any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). We

exercise de novo review over the agency’s legal decisions. See Sandie, 562 F.3d at 251.

       In his brief, Lopez Mendez contends that the agency’s denial of his application for

withholding of removal and for CAT protection was erroneous. He restates his claim that

he would be the target of gang violence as a member of his father’s family and as a

“young male returning to Guatemala after a long residence in the USA,” noting that the

Guatemalan government is unable and unwilling to control the gangs. Pet’r Br. at 2.

Lopez Mendez relies on our decision in Shardar v. Att’y Gen., 503 F.3d 308, 317 (3d Cir.

2007), in which we found fault with the BIA’s finding that the petitioner’s situation was

not “appreciably different from the dangers faced by all his countrymen” in Bangladesh.


2
 Lopez Mendez argued to the BIA that the IJ’s denial of his motion to change venue
constituted a denial of due process. He does not pursue this claim in his brief, so we will
not consider it here.

                                             4
However, Shardar is distinguishable on its facts; there, the petitioner had suffered past

persecution as a local political leader, and agents of the opposing political party had

beaten and threatened the petitioner’s brother, with specific inquiries regarding the

petitioner’s whereabouts. Thus, we concluded in Shardar that the evidence showed that

the petitioner likely would be a specific target of persecution for his political beliefs. See

id., 503 F.3d at 316-17 (discussing evidence presented in context of motion to reopen

proceedings). Here, Lopez Mendez did not present evidence as to any specific threats

made against him by Guatemalan gang members, or by anyone else, for any reasons.

Although Lopez Mendez speculates that he might become a victim of crime in

Guatemala, the evidence does not compel a finding that gang members have any

particular interest in him. Lopez Mendez’s general fear concerning prevalent gang

activity in Guatemala, without more, does not establish his eligibility for withholding of

removal. See Shehu v. Att’y Gen., 482 F.3d 652, 657 (3d Cir. 2007) (mistreatment

resulting from gang’s bare desire for money is not persecution on account of a protected

ground); Abdille v. Ashcroft, 242 F.3d 477, 494-95 (3d Cir. 2001) (ordinary criminal

activity does not rise to the level of persecution).

       In addition, Lopez Mendez cites Camara v. Att’y Gen., 580 F.3d 196 (3d Cir.

2009), in support of his position that his testimony and evidence concerning current

conditions in Guatemala, as well as concerning the death of his father at the hands of

criminals, was sufficient to meet his burden of proof on his claims that he faces future

persecution and torture. The situation presented in Camara was far different, however.
                                               5
The petitioner in Camara fled her native country after witnessing her father’s abduction

from the family home by armed men; those men had accused her father of supporting

anti-government rebel forces and had threatened the entire family with harm. See id. at

198. In contrast, Lopez Mendez did not witness harm to his family members, he was

never directly threatened with harm, and he was never forced to flee his home. There is

no evidence that the tragedy of his father’s death at the hands of criminals in El Salvador

more than a decade ago will affect Lopez Mendez’s safety if he now were to return to

Guatemala. We discern no error in the BIA’s conclusion that Lopez Mendez has not

shown that it is more likely than not that he will suffer torture with the consent or

acquiescence of government officials, as is required for obtaining CAT relief. See

8 C.F.R. §§ 1208.16(c) and 1208.18(a).

       We have considered the arguments in Lopez Mendez’s brief and conclude that

they are without merit.3 Accordingly, we will deny the petition for review. The motion

to stay removal is denied.




3
  Lopez Mendez states in his brief that his attorney did not properly present his claim of
his membership in a particular social group, and that the IJ erroneously denied him
temporary protected status (“TPS”). Because Lopez Mendez did not exhaust his
administrative remedies on these issues, we lack jurisdiction to consider them. See
8 U.S.C. § 1252(d)(1).
                                              6